      Case 2:20-cv-00869-JCH-CG Document 135 Filed 08/31/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WILLIAM SCOTT COLLINS, et al.,

             Plaintiffs,

v.                                                             No. CV 20-869 JCH/CG

GREY HAWK TRANSPORTATION, LLC, et al.,

             Defendants.

                ORDER SETTING FORENSIC EXPERT SCHEDULE &
                     MODIFYING DISCOVERY DEADLINES

      THIS MATTER is before the Court upon the Court’s Memorandum Opinion and

Order (the “MOO”), (Doc. 125), filed August 17, 2021; Defendant Grey Hawk

Transportation, LLC’s Response to the Court’s Order to Show Cause, (Doc. 127), filed

August 20, 2021; and the Zoom motion hearing held on August 31, 2021.

      In the MOO, the Court ordered Grey Hawk to show cause why an independent

forensic expert should not be appointed, pursuant to Federal Rule of Evidence 706, in

order to extract and examine data from Plaintiffs’ cell phones and iCloud accounts.

(Doc. 125 at 12). In response, Grey Hawk agreed that an expert should be appointed.

(Doc. 127 at 1). Indeed, at the motion hearing, the parties agreed to the appointment of

an independent forensic expert.

      IT IS THEREFORE ORDERED that:

      1. Plaintiffs shall reduce to writing (a) the parameters of the work the proposed

          expert will perform; (b) what files, data, and other materials the proposed

          expert will extract from Plaintiffs’ cell phones and iCloud accounts; and (c) the
      Case 2:20-cv-00869-JCH-CG Document 135 Filed 08/31/21 Page 2 of 3




           process by which the proposed expert will distribute the information once

           downloaded by September 3, 2021;1

       2. The parties shall meet and confer to agree on the items in (1) above by

           September 8, 2021;

       3. The parties shall submit a joint proposed order to the Court for the

           appointment of an independent forensic expert, setting forth the agreed-upon

           parameters, or, if they are unable to reach an agreement, they shall each

           submit a separate proposed order to the Court by no later than September 9,

           2021, at 12:00 p.m. MST;

       IT IS FURTHER ORDERED that a hearing on the parties’ proposed orders for

the appointment of an independent expert, if necessary, will be held by telephone on

Thursday, September 9, 2021, at 2:00 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

       IT IS FINALLY ORDERED that the Court’s Scheduling Order, (Doc. 37), Order

Granting Joint Motion to Extend Discovery Deadlines, (Doc. 86), and Order Modifying

Discovery Deadlines, (Doc. 96), shall be modified as follows:

    1. Discovery on issues only related to Plaintiffs’ cell phones and iCloud accounts

       shall close on October 1, 2021;2

    2. Motions relating to discovery shall be filed with the Court and served on the


1
  At the motion hearing, the parties indicated that they have agreed to the appointment of Nghi
Tran, Digital Discovery Expert, as the independent forensic expert.
2
  Discovery on all other issues shall close on September 3, 2021, as previously set forth.
Moreover, the deadlines for dispositive motions and pretrial orders set by this Court, as well as
the trial date and associated deadlines set by the Honorable District Judge Judith C. Herrera
remain in effect. See (Doc. 70).


                                                2
Case 2:20-cv-00869-JCH-CG Document 135 Filed 08/31/21 Page 3 of 3




opposing party by October 8, 2021.

IT IS SO ORDERED.


                         ____________________________________
                         THE HONORABLE CARMEN E. GARZA
                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                     3
